                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
      v.                               )       CASE NO. 3:17-CR-481-WKW
                                       )                 [WO]
JAMAL AIKEEM                           )
HUTCHINSON                             )

                                    ORDER

      It is ORDERED that Defendant’s sentencing hearing, which commenced on

January 17, 2019, is SET for further proceedings on March 25, 2019, at 2:00 p.m.,

in courtroom 2-B of the Frank M. Johnson, Jr. U.S. Courthouse, in Montgomery,

Alabama.


      The United States Marshal shall arrange for Defendant’s appearance at this

hearing. The Clerk of the Court is DIRECTED to provide a court reporter.

      DONE this 11th day of March, 2019.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
